Exhibit 10.36

 

QWEST REGIONAL COMMITMENT PROGRAM
FOR INTERSTATE DS1 AND/OR DS3 SERVICE
ACKNOWLEDGMENT

 

Mountain Telecommunications, Inc.
Customer’s Legal Name (“Customer”)

 

Customer hereby orders from Qwest Corporation (“Qwest”) the Qwest Regional
Commitment Program (“RCP”) for Interstate DS1 and/or DS3 Service (“Service”).
Customer understands and agrees that Qwest provides Service solely under the
regulations, rates, and charges of Qwest’s Interstate F.C.C. No. 1 Access Tariff
(“FCC1 Tariff”) which governs Service. In the event of a conflict between the
FCC1 Tariff and this Acknowledgment, the FCC1 Tariff prevails.

 

Service Requested

 

At the time of signature, Customer acknowledges that Qwest provides a total of
182 DS1 circuits and/or 3 DS3 circuits to Customer under the FCC1 Tariff.
Customer initially commits to a 90% minimum quantity level of those circuits.
The initial commitment level for DS1 circuits is 164 and for DS3 circuits is 2.
The commitment level may be adjusted as provided in the FCC1 Tariff.

 

The effective date of this RCP is the 1st day of April, 2006 (“Effective Date”).
The term of Customer’s RCP will expire 48 months after the Effective Date.

 

Adjusting the Commitment Level

 

Customer hereby selects the following commitment level adjustment option:

 

o Monthly option. Customer authorizes Qwest to automatically increase the
circuit commitment level each month that the in-service circuits increase in
quantity except as specified in the FCC1 Tariff. If the number of DS1/DS3
circuits has decreased from the previous month’s commitment level, the
commitment level will not decrease.

 

x Annual option. Customer authorizes Qwest to validate the commitment level
annually. At the time of the annual review, the commitment level will be changed
by Qwest to reflect 90% of the current in-service DS1/DS3 circuits if the number
of Qwest-provided circuits has increased from the previous year except as
specified in the FCC1 Tariff. If the number of DS1/DS3 circuits has decreased
from the previous year, the commitment level will remain the same for the next
12 months.

 

Customer authorizes Qwest to use Qwest records as the basis for determining
Customer’s commitment level.

 

Rate Plan

 

Customer hereby selects the following rate plan option:

 

x Rate stabilized. Customer’s RCP DS1 and/or DS3 rates are stabilized. Rate
stabilized means rates are set at the then current month-to-month rates on the
date the RCP becomes effective and Customer will not receive rate increases or
decreases during the Term of its RCP.

 

o Non-Rate stabilized. Customer’s RCP DS1 and/or DS3 rates are not stabilized.
Non-rate stabilized means Customer will receive rate increases and decreases if
the month-to-month rates change during the Term of its RCP.

 

This Acknowledgment may be assigned only with the consent of Qwest.

 

 

Qwest Corporation

 

 

 

 

 

/s/ Jose Crespo

 

/s/ M M Schaefer

 

Authorized Signature

 

Authorized Signature

 

 

 

 

 

Jose Crespo

 

M M Schaefer

 

Name Typed or Printed

 

Name Typed or Printed

 

 

 

 

 

President

 

 

 

Title

 

Title

 

 

 

 

 

3/23/06

 

3/23/06

 

Date

 

Date

 

Address for notices:

 

 

 

 

Attach List of ACNAs, as necessary
MIX

 

RCP

 

Copyright © 2006 Qwest. All Rights Reserved.

 

1


--------------------------------------------------------------------------------